Opinion filed August 4, 2022




                                       In The


        Eleventh Court of Appeals
                                    ___________

                               No. 11-21-00237-CR
                                    ___________

                   GIOVANNI GUTIERREZ, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                      On Appeal from the 70th District Court
                               Ector County, Texas
                       Trial Court Cause No. A-20-1016-CR


                      MEMORANDUM OPINION
      Giovanni Gutierrez, Appellant, originally pled guilty to the second-degree
felony offense of sexual assault of a child.          See TEX. PENAL CODE ANN.
§ 22.011(a)(2)(A), (f) (West Supp 2021).         Pursuant to the terms of the plea
agreement between Appellant and the State, the trial court deferred a finding of guilt
and placed Appellant on community supervision for ten years. The State later filed
a motion to adjudicate Appellant’s guilt. At the hearing on the State’s motion to
adjudicate, Appellant pled true to six of the allegations in the motion. The trial court
accepted Appellant’s pleas and then permitted the State and Appellant to present
evidence. At the end of the hearing, the trial court found that Appellant had violated
the terms and conditions of his deferred adjudication community supervision as
alleged in the six allegations to which Appellant had pled true, revoked Appellant’s
deferred adjudication community supervision, adjudicated Appellant guilty of the
charged offense, and assessed his punishment at imprisonment for twenty years. We
affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that this
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
the clerk’s record and the reporter’s record. Counsel advised Appellant of his right
to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree that the appeal is without merit. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
In this regard, a plea of true standing alone is sufficient to support a trial court’s
decision to revoke community supervision and proceed with an adjudication of guilt.
                                          2
See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979).
Furthermore, absent a void judgment, issues relating to an original plea proceeding
may not be raised in a subsequent appeal from the revocation of community
supervision and adjudication of guilt. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App.
1999). Based upon our review of the record, we agree with counsel that no arguable
grounds for appeal exist. 1
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court.


                                                                 PER CURIAM


August 4, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    3